Exhibit 10.1

EXHIBIT VERSION

ESCROW AGREEMENT

ESCROW AGREEMENT (“Agreement”) dated                     , 2009 by and among
VICTORY ACQUISITION CORP (“Parent”), VANTAGEPOINT CDP PARTNERS, L.P., as the
representative (the “Representative”) of all Recipients, and CONTINENTAL STOCK
TRANSFER & TRUST COMPANY, as escrow agent (the “Escrow Agent”). Capitalized
terms used herein that are not otherwise defined herein shall have the meanings
ascribed to them in the Merger Agreement.

Parent, VAC Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary
of Parent (“Merger Sub”), TouchTunes Corporation, a Delaware corporation
(“Company”), and the Representative are parties to an Agreement and Plan of
Reorganization dated as of March 23, 2009 (the “Merger Agreement”), pursuant to
which Merger Sub has merged with and into the Company, with the Company being
the surviving entity of such merger and continuing as a wholly owned subsidiary
of Parent. Pursuant to the Merger Agreement, Parent is to be indemnified in
certain respects. The parties desire to establish an escrow fund as collateral
security for the foregoing indemnification obligations under the Merger
Agreement. The Representative has been designated pursuant to the Merger
Agreement to represent all of the Recipients of the Merger Shares and each
Permitted Transferee (as hereinafter defined) of the Recipients (the Recipients
and all such Permitted Transferees are hereinafter referred to collectively as
the “Owners”), and to act on their behalf for purposes of this Agreement.

The parties agree as follows:

1. (a) Promptly following the execution hereof, an aggregate of             
Merger Shares issuable to the Recipients in accordance with the allocation set
forth on Schedule 1(a) attached hereto are being delivered to the Escrow Agent
to be held and distributed in accordance with this Agreement and Section 1.11 of
the Merger Agreement. The Merger Shares represented by the stock certificates so
delivered to the Escrow Agent are herein referred to in the aggregate as the
“Escrow Fund.” The Escrow Agent shall maintain a separate account for each
Recipient’s, and, subsequent to any transfer permitted pursuant to Paragraph
1(e) hereof, each Owner’s, portion of the Escrow Fund.

(b) The Escrow Agent hereby agrees to act as escrow agent and to hold, safeguard
and disburse the Escrow Fund solely pursuant to the terms and conditions hereof.
It shall treat the Escrow Fund as a trust fund in accordance with the terms of
this Agreement and not as the property of Parent. The Escrow Agent’s duties
hereunder shall terminate upon its distribution of the entire Escrow Fund in
accordance with this Agreement.

(c) Except as herein provided, the Owners shall retain all of their rights as
stockholders of Parent with respect to shares of Parent Common Stock
constituting the Escrow Fund during the period the Escrow Fund is held by the
Escrow Agent (the “Escrow Period”), including, without limitation, the right to
vote their shares of Parent Common Stock included in the Escrow Fund.

(d) During the Escrow Period, all dividends payable in cash with respect to the
shares of Parent Common Stock then contained in the Escrow Fund shall be paid to
the Owners, but all dividends payable in stock or other non-cash property
(“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold in
accordance with the terms hereof. As used herein, the term “Escrow Fund” shall
be deemed to include the Non-Cash Dividends distributed thereon, if any.

(e) During the Escrow Period, no sale, transfer or other disposition may be made
of any or all of the shares of Parent Common Stock in the Escrow Fund except
(i) to a “Permitted Transferee” (as hereinafter defined), (ii) by virtue of the
laws of descent and distribution upon death of any Owner, or (iii) pursuant to a
qualified domestic relations order; provided, however, that such permitted
transfers may be implemented only upon the respective transferee’s written
agreement to be bound by the terms and conditions of this Agreement. As used in
this Agreement, the term “Permitted Transferee” shall include: (x) members of a
Recipient’s “Immediate Family” (as hereinafter defined); (y) an entity in which
(A) a Recipient and/or



--------------------------------------------------------------------------------

members of a Recipient’s Immediate Family beneficially own 100% of such entity’s
voting and non-voting equity securities, or (B) a Recipient and/or a member of
such Recipient’s Immediate Family is a general partner and in which such
Recipient and/or members of such Recipient’s Immediate Family beneficially own
100% of all capital accounts of such entity; and (z) a revocable trust
established by a Recipient during his lifetime for the benefit of such Recipient
or for the exclusive benefit of all or any of such Recipient’s Immediate Family.
As used in this Agreement, the term “Immediate Family” means, with respect to
any Recipient, a spouse, Parent, lineal descendants, the spouse of any lineal
descendant, and brothers and sisters (or a trust, all of whose current
beneficiaries are members of an Immediate Family of the Recipient). In
connection with and as a condition to each permitted transfer, the Permitted
Transferee shall deliver to the Escrow Agent an assignment separate from
certificate executed by the transferring Recipient or where applicable, an order
of a court of competent jurisdiction, evidencing the transfer of shares to the
Permitted Transferee, with respect to the shares transferred to the Permitted
Transferee. Upon receipt of such documents, the Escrow Agent shall deliver to
Parent’s transfer agent the original stock certificate out of which the assigned
shares are to be transferred, together with the executed assignment separate
from certificate executed by the transferring Recipient, or a copy of the
applicable court order, and shall request that Parent issue new certificates
representing (m) the number of shares, if any, that continue to be owned by the
transferring Recipient, and (n) the number of shares owned by the Permitted
Transferee as the result of such transfer. Parent, the transferring Recipient
and the Permitted Transferee shall cooperate in all respects with the Escrow
Agent in documenting each such transfer and in effectuating the result intended
to be accomplished thereby. During the Escrow Period, no Owner shall pledge or
grant a security interest in such Owner’s shares of Parent Common Stock included
in the Escrow Fund or grant a security interest in such Owner’s rights under
this Agreement.

2. (a) Parent, acting through the current member or members of Parent’s board of
directors who has or have been appointed by Parent to take all necessary actions
and make all decisions on behalf of Parent with respect to its rights to
indemnification under Article VII of the Merger Agreement (the “Committee”), may
make a claim for indemnification pursuant to the Merger Agreement
(“Indemnification Claim”) against the Escrow Fund by giving notice (a “Notice”)
to the Representative (with a copy to the Escrow Agent) specifying (i) the
covenant, representation, warranty, agreement, undertaking or obligation
contained in the Merger Agreement which it asserts has been breached or
otherwise entitles Parent to indemnification, (ii) in reasonable detail, the
nature and dollar amount of any Indemnification Claim and (iii) whether the
Indemnification Claim results from a Third Party Claim against Parent or the
Company. The Committee also shall deliver to the Escrow Agent (with a copy to
the Representative), concurrently with its delivery to the Escrow Agent of the
Notice, a certification as to the date on which the Notice was delivered to the
Representative.

(b) If the Representative shall give a notice to the Committee (with a copy to
the Escrow Agent) (a “Counter Notice”), within 30 days following the date of
receipt (as specified in the Committee’s certification) by the Representative of
a copy of the Notice, disputing whether the Indemnification Claim is
indemnifiable under the Merger Agreement, the Committee and the Representative
shall attempt to resolve such dispute by voluntary settlement as provided in
paragraph 2(c) below. If no Counter Notice with respect to an Indemnification
Claim is received by the Escrow Agent from the Representative within such 30-day
period, the Indemnification Claim shall be deemed to be an Established Claim (as
hereinafter defined) for purposes of this Agreement.

(c) If the Representative delivers a Counter Notice to the Escrow Agent, the
Committee and the Representative shall, during the period of 60 days following
the delivery of such Counter Notice or such greater period of time as the
parties may agree to in writing (with a copy to the Escrow Agent), attempt to
resolve the dispute with respect to which the Counter Notice was given. If the
Committee and the Representative shall reach a settlement with respect to any
such dispute, they shall jointly deliver written notice of such settlement to
the Escrow Agent specifying the terms thereof. If the Committee and the
Representative shall be unable to reach a settlement with respect to a dispute,
such dispute shall be resolved by arbitration pursuant to paragraph 2(d) below.

 

2



--------------------------------------------------------------------------------

(d) If the Committee and the Representative cannot resolve a dispute prior to
expiration of the 60-day period referred to in paragraph 2(c) above (or such
longer period as the parties may have agreed to in writing), then such dispute
shall be submitted (and either party may submit such dispute) for arbitration
before a single arbitrator in Wilmington, Delaware, in accordance with the
commercial arbitration rules of the American Arbitration Association then in
effect and the provisions of Section 10.8 of the Merger Agreement to the extent
that such provisions do not conflict with the provisions of this paragraph. The
Committee and the Representative shall attempt to agree upon an arbitrator; if
they shall be unable to agree upon an arbitrator within 10 days after the
dispute is submitted for arbitration, then either the Committee or the
Representative, upon written notice to the other, may apply for appointment of
such single arbitrator by the American Arbitration Association in accordance
with its rules. Parent shall pay the fees and expenses of counsel for the
parties and the fees and expenses of the arbitrator and of other expenses of the
arbitration. The arbitrator shall render his decision within 90 days after his
appointment. Such decision and award shall be in writing and shall be final and
conclusive on the parties, and counterpart copies thereof shall be delivered to
each of the parties. Judgment may be obtained on the decision of the arbitrator
so rendered in any court having jurisdiction, and may be enforced in any such
court. If the arbitrator shall fail to render his decision or award within such
90-day period, either the Committee or the Representative may apply to any
Delaware state court sitting in New Castle County, Delaware, or any federal
court sitting in such county then having jurisdiction, by action, proceeding or
otherwise, as may be proper to determine the matter in dispute consistently with
the provisions of this Agreement. The parties consent to the exclusive
jurisdiction of the Delaware state courts sitting in New Castle County or any
federal court having jurisdiction and sitting in such county for this purpose.
The prevailing party (or either party, in the case of a decision or award
rendered in part for each party) shall send a copy of the arbitration decision
or of any judgment of the court to the Escrow Agent.

(e) As used in this Agreement, “Established Claim” means any (i) Indemnification
Claim deemed established pursuant to the last sentence of paragraph 2(b) above,
(ii) Indemnification Claim resolved in favor of Parent by settlement pursuant to
paragraph 2(c) above, resulting in a dollar award to Parent,
(iii) Indemnification Claim established by the decision of an arbitrator
pursuant to paragraph 2(d) above, resulting in a dollar award to Parent,
(iv) Third Party Claim that has been sustained by a final determination (after
exhaustion of any appeals) of a court of competent jurisdiction, or (v) Third
Party Claim that the Committee and the Representative have jointly notified the
Escrow Agent has been settled in accordance with the provisions of the Merger
Agreement; provided that, subject to the terms of the Merger Agreement, no
Indemnification Claim shall become an Established Claim unless and until the
aggregate amount of indemnification Losses, as set forth in Section 7.4(c) of
the Merger Agreement, exceeds $500,000, in which event the amount payable shall
only be the amount in excess of $500,000.

(f)(i) Promptly after an Indemnification Claim becomes an Established Claim, the
Committee and the Representative shall jointly deliver a notice to the Escrow
Agent (a “Joint Notice”) directing the Escrow Agent to pay to Parent, and the
Escrow Agent promptly shall pay to Parent, an amount of Escrow Shares, subject
to the provisions of Sections 2(f)(ii) and (iii), equal to the aggregate dollar
amount of the Established Claim (or, if at such time there remains in the Escrow
Fund less than the full amount so payable, the full amount remaining in the
Escrow Fund).

(ii) Payment of an Established Claim shall be made from Escrow Shares having an
aggregate “Fair Market Value” (as defined below) equal to the amount of the
Established Claim, pro rata from the account maintained on behalf of each Owner.
In no event, however, shall the Escrow Agent be required to calculate Fair
Market Value or make a determination of the number of shares to be delivered to
Parent in satisfaction of any Established Claim; rather, such calculation shall
be included in and made part of the Joint Notice. The Escrow Agent shall
transfer to Parent out of the Escrow Fund that number of shares of Parent Common
Stock necessary to satisfy each Established Claim, as set out in the Joint
Notice. Any dispute between the Committee and the Representative concerning the
calculation of Fair Market Value or the number of shares necessary to satisfy
any Established Claim, or any other dispute regarding a Joint Notice, shall be
resolved between the Committee and the Representative in

 

3



--------------------------------------------------------------------------------

accordance with the procedures specified in paragraph 2(d) above, and shall not
involve the Escrow Agent. Each transfer of shares in satisfaction of an
Established Claim shall be made by the Escrow Agent delivering to Parent one or
more stock certificates held in each Owner’s account evidencing not less than
such Owner’s pro rata portion of the aggregate number of shares specified in the
Joint Notice. Upon receipt of the stock certificates, Parent shall deliver to
the Escrow Agent new certificates representing the number of shares owned by
each Owner after such payment. The parties hereto (other than the Escrow Agent)
agree that the foregoing right to make payments of Established Claims in shares
of Parent Common Stock may be made notwithstanding any other agreements
restricting or limiting the ability of any Owner to sell any shares of Parent
Common Stock or otherwise. The Committee and the Representative shall be
required to exercise utmost good faith in all matters relating to the
preparation and delivery of each Joint Notice. As used in this Section 2, “Fair
Market Value” of a share of Parent Common Stock means the average reported
closing price for the Parent Common Stock for the ten trading days ending on the
last trading day prior to the day the Established Claim is paid.

(iii) Notwithstanding anything herein to the contrary, at such time as an
Indemnification Claim has become an Established Claim, each Recipient shall have
the right to substitute for his, her or its Escrow Shares that otherwise would
be paid in satisfaction of such claim (the “Claim Shares”), cash in an amount
equal to the Fair Market Value of the Claim Shares (“Substituted Cash”). In such
event (i) the Joint Notice shall include a statement describing the substitution
of Substituted Cash for the Claim Shares, and (ii) substantially
contemporaneously with the delivery of such Joint Notice, the Representative
shall cause currently available funds to be delivered to the Escrow Agent in an
amount equal to the Substituted Cash. Upon receipt of such Joint Notice and
Substituted Cash, the Escrow Agent shall (y) in payment of the Established Claim
described in the Joint Notice, deliver the Substituted Cash to Parent in lieu of
the Claim Shares, and (z) cause the Claim Shares to be returned to the
Representative on behalf of the applicable Recipients.

3. (a) On the first Business Day after the Escrow Release Date, the Committee
and the Representative shall jointly deliver a notice to the Escrow Agent
directing the Escrow Agent to release from the Escrow Fund all of the Escrow
Shares then constituting same, unless at such time there are any Indemnity
Claims with respect to which Indemnity Notices have been received but which have
not been resolved pursuant to Section 2 hereof or in respect of which the Escrow
Agent has not been notified of, and received a copy of, a final determination
(after exhaustion of any appeals) by a court of competent jurisdiction, as the
case may be (in either case, “Pending Claims”), and which, if resolved or
finally determined in favor of Parent, would result in a payment to Parent, in
which case the Escrow Agent shall retain, and the total amount of such
distributions to such Owner shall be reduced by, the “Pending Claims Reserve”
(as hereafter defined). Any portion of the Escrow Fund due to be released on the
Escrow Release Date shall be delivered to each Recipient (subject to permitted
transfers hereunder) in the same proportion as set forth on Schedule 1(a). The
Escrow Agent shall distribute and deliver to each Recipient (or its permitted
transferee) certificates representing the shares of Parent Common Stock (and any
cash that may comprise a part of the Escrow Fund) to which such person is
entitled. The Committee shall certify to the Escrow Agent the number of shares
of Parent Common Stock to be retained therefor. Thereafter, if any Pending Claim
becomes an Established Claim, the Committee and the Representative shall deliver
to the Escrow Agent a Joint Notice directing the Escrow Agent to deliver to
Parent the number of shares in the Pending Claims Reserve reserved with respect
to such Pending Claims having a Fair Market Value equal to the amount of the
Established Claims, determined pursuant to paragraph 3(b), and to deliver to
each Owner the remaining shares in the Pending Claims Reserve allocated to such
Pending Claim, all as specified in a Joint Notice. If any Pending Claim is
resolved against Parent, the Committee and the Representative shall deliver to
the Escrow Agent a Joint Notice directing the Escrow Agent to pay to each Owner
its pro rata portion of the number of shares allocated to such Pending Claim in
the Pending Claims Reserve.

(b) As used in this Section 3, the “Pending Claims Reserve” shall mean, at the
time the Pending Claims Reserve is established, that number of shares of Parent
Common Stock in the Escrow Fund having a Fair Market Value equal to the sum of
the aggregate dollar amounts claimed to be due with respect to all Pending
Claims (as shown in the Notices of such Claims) and “Fair Market Value” means
the average reported

 

4



--------------------------------------------------------------------------------

closing price for the Parent Common Stock for the ten trading days ending on the
last trading day prior to the Escrow Release Date.

(c) Notwithstanding anything to the contrary contained in this Agreement, no
portion of the Escrow Fund shall be delivered to any Recipient (or its permitted
transferee) until such time as same has delivered a properly executed Letter of
Transmittal as provided by Section 1.6 of the Merger Agreement. In the event a
distribution of a portion of the Escrow Fund is to be made to a Recipient who
has not executed and delivered such Letter of Transmittal, the portion of the
Escrow Fund to which the Recipient is otherwise entitled shall be delivered in
trust to Parent, which shall hold such portion of the Escrow Fund pending
delivery of such Letter of Transmittal or expiration of any period resulting in
escheatment or forfeiture of same.

4. The Escrow Agent, the Committee and the Representative shall cooperate in all
respects with one another in the calculation of any amounts determined to be
payable to Parent and the Owners in accordance with this Agreement and in
implementing the procedures necessary to effect such payments.

5. (a) The Escrow Agent undertakes to perform only such duties as are expressly
set forth herein. It is understood that the Escrow Agent is not a trustee or
fiduciary and is acting hereunder merely in a ministerial capacity.

(b) The Escrow Agent shall not be liable for any action taken or omitted by it
in good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.

(c) The Escrow Agent’s sole responsibility upon receipt of any notice requiring
any payment to Parent pursuant to the terms of this Agreement or, if such notice
is disputed by the Committee or the Representative, the settlement with respect
to any such dispute, whether by virtue of joint resolution, arbitration or
determination of a court of competent jurisdiction, is to pay to Parent the
amount specified in such notice, if any, and the Escrow Agent shall have no duty
to determine the validity, authenticity or enforceability of any specification
or certification made in such notice.

(d) The Escrow Agent shall not be liable for any action taken by it in good
faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 5(f), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.

(e) The Escrow Agent may resign at any time and be discharged from its duties as
escrow agent hereunder by its giving the other parties hereto written notice and
such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Fund to a successor escrow agent appointed jointly by the
Committee and the Representative. If no new escrow agent is so appointed within
the 60 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Fund with any court it reasonably deems
appropriate.

 

5



--------------------------------------------------------------------------------

(f) Indemnification of Escrow Agent.

(i) From and at all times after the date of this Agreement, Parent shall, to the
fullest extent permitted by law and to the extent provided herein, indemnify and
hold harmless the Escrow Agent and each director, officer, employee, attorney,
agent and affiliate of the Escrow Agent (collectively, the “Indemnified
Parties”) against any and all actions, claims (whether or not valid), losses,
damages, liabilities, costs and expenses of any kind or nature whatsoever
(including without limitation reasonable fees, costs and expenses of one outside
counsel (but not internal counsel)) (collectively, “Losses”) actually incurred
by any of the Indemnified Parties from and after the date hereof, whether
direct, indirect or consequential, as a result of or arising from or in any way
relating to any claim, demand, suit, action or proceeding (including any inquiry
or investigation) by any person, including, without limitation, Parent or the
Recipients, asserting a claim for any legal or equitable remedy against any
person under any statute or regulation, including, but not limited to, any
federal or state securities laws, or under any common law or equitable cause or
otherwise, arising from or in connection with the negotiation, preparation,
execution, performance or failure of performance of this Agreement or any
transactions contemplated herein, whether or not any such Indemnified Party is a
party to any such action, proceeding, suit or the target of any such inquiry or
investigation; provided, however, that no Indemnified Party shall have the right
to be indemnified hereunder for any Losses finally determined by a court of
competent jurisdiction, subject to no further appeal, to the extent attributable
to the gross negligence or willful misconduct of such Indemnified Party.

(ii) If any such action or claim shall be brought or asserted against any
Indemnified Party, such Indemnified Party shall promptly notify the
Representative, the Parent and the Committee in writing, and Parent shall assume
the defense thereof, including the employment of counsel and the payment of all
reasonable expenses. Such Indemnified Party shall, in its sole discretion, have
the right to employ separate counsel (who may be selected by such Indemnified
Party in its sole discretion) in any such action and to participate in the
defense thereof, and the reasonable fees and expenses of such counsel shall be
paid by such Indemnified Party, except that Parent shall be required to pay such
reasonable fees and expenses if (i) Parent agrees to pay such reasonable fees
and expenses, (ii) Parent shall fail to assume the defense of such action or
proceeding or shall fail, in the reasonable discretion of such Indemnified
Party, to employ counsel satisfactory to the Indemnified Party in any such
action or proceeding, (iii) Parent or the Recipients are the plaintiff in any
such action or proceeding or (iv) the named or potential parties to any such
action or proceeding (including any potentially impleaded parties) include both
the Indemnified Party and Parent and/or the Recipients, and the Indemnified
Party shall have been advised by counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to Parent or the Recipients. Parent shall pay the reasonable fees and
expenses of counsel pursuant to the preceding sentence. All such reasonable fees
and expenses payable by Parent pursuant to the foregoing sentence shall be paid
from time to time as incurred, both in advance of and after the final
disposition of such action or claim. The Losses of the Indemnified Parties shall
be payable by Parent. The obligations of Parent under this Section 5(f) shall
survive any termination of this Agreement and the resignation or removal of the
Escrow Agent and shall be independent of any obligation of the Escrow Agent.

(iii) The parties agree that the payment by Parent of any claim by the Escrow
Agent for indemnification hereunder shall not impair, limit, modify, or affect,
as between Parent and the Recipients, the respective rights and obligations of
Parent, on the one hand, and the Recipients, on the other hand, under the Merger
Agreement.

(g) The Escrow Agent shall be entitled to compensation from Parent for all
services rendered by it hereunder as set forth on Schedule 5(g) hereto. The
Escrow Agent shall also be entitled to reimbursement from Parent for all
reasonable expenses paid or incurred by it in the administration of its duties
hereunder including, but not limited to, all reasonable counsel, advisors’ and
agents’ fees and disbursements and all taxes or other governmental charges.

 

6



--------------------------------------------------------------------------------

(h) From time to time on and after the date hereof, the Committee and the
Representative shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do or cause to be done such further
acts as the Escrow Agent shall reasonably request to carry out more effectively
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.

6. This Agreement expressly sets forth all the duties of the Escrow Agent with
respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.

7. This Agreement shall inure to the benefit of and be binding upon the parties
and their respective heirs, successors, assigns and legal representatives, shall
be governed by and construed in accordance with the law of Delaware applicable
to contracts made and to be performed therein except that issues relating to the
rights and obligations of the Escrow Agent shall be governed by and construed in
accordance with the law of New York applicable to contracts made and to be
performed therein. This Agreement cannot be changed or terminated except by a
writing signed by the Parent (as such change or termination has been approved by
the Committee), the Representative and the Escrow Agent.

8. The Parent and the Representative each hereby consents to the exclusive
jurisdiction of the federal and state courts sitting in New Castle County,
Delaware, with respect to any claim or controversy arising out of this
Agreement. Service of process in any action or proceeding brought against the
Committee or the Representative in respect of any such claim or controversy may
be made upon it by registered mail, postage prepaid, return receipt requested,
at the address specified in Section 9, with copies delivered by nationally
recognized overnight carrier to Graubard Miller, The Chrysler Building, 405
Lexington Avenue, New York, New York 10174-1901, Attention: David Alan Miller,
Esq., and to Covington & Burling LLP, The New York Times Building, 620 Eighth
Avenue, New York, New York 10018, Attention: Ellen B. Corenswet, Esq.

9. All notices and other communications under this Agreement shall be in writing
and shall be deemed given if given by hand or delivered by nationally recognized
overnight carrier, or if given by telecopier and confirmed by mail (registered
or certified mail, postage prepaid, return receipt requested), to the respective
parties as follows:

 

  A. If to the Committee, to it at:

[address]

Attention:

Telecopier No.:

with a copy to:

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174-1901

Attention: David Alan Miller, Esq.

Telecopier No.: 212-818-8881

 

7



--------------------------------------------------------------------------------

  B. If to the Representative, to him at:

[address]

with a copy to:

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

Attention: Ellen B. Corenswet, Esq.

Telecopier No.: 212-841-1010

 

  C. If to the Escrow Agent, to it at:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attention: Mark Zimkind

Telecopier No.: 212-509-5150

or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.

10. (a) If this Agreement requires a party to deliver any notice or other
document, and such party refuses to do so, the matter shall be submitted to
arbitration pursuant to paragraph 2(d) of this Agreement.

(b) All notices delivered to the Escrow Agent shall refer to the provision of
this Agreement under which such notice is being delivered and, if applicable,
shall clearly specify the aggregate dollar amount due and payable to Parent.

(c) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original instrument and all of which together shall
constitute a single agreement.

[Signatures are on following page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.

 

VICTORY ACQUISITION CORP.

By:

 

 

Name:

 

Title:

  THE REPRESENTATIVE: VANTAGEPOINT CDP PARTNERS, L.P.

By:

 

 

Name:

 

Title:

 

ESCROW AGENT:

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

By:

 

 

Name:

 

Title:

 

 

9



--------------------------------------------------------------------------------

EBITDA SHARES ESCROW AGREEMENT

ESCROW AGREEMENT (“Agreement”) dated                     , 2009 by and among
VICTORY ACQUISITION CORP (“Parent”), VANTAGE CDP PARTNERS, L.P., as the
representative (the “Representative”) of all Recipients and Option Holders, and
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as escrow agent (the “Escrow
Agent”). Capitalized terms used herein that are not otherwise defined herein
shall have the meanings ascribed to them in the Merger Agreement.

Parent, VAC Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary
of Parent (“Merger Sub”), TouchTunes Corporation, a Delaware corporation
(“Company”), and the Representative are parties to an Agreement and Plan of
Reorganization dated as of March 23, 2009 (the “Merger Agreement”), pursuant to
which Merger Sub has merged with and into the Company, with the Company being
the surviving entity of such merger and continuing as a wholly owned subsidiary
of Parent. Pursuant to Section 1.16 of the Merger Agreement, the Recipients and
Option Holders shall be entitled to receive certain additional shares of Parent
Common Stock (the “EBITDA Shares”) upon the occurrence of the EBITDA
Satisfaction Event (as defined in Section 1.16(d) of the Merger Agreement. The
parties desire to establish an escrow fund for the satisfaction of the foregoing
obligation under the Merger Agreement. The Representative has been designated
pursuant to the Merger Agreement to represent all of the Recipients and Option
Holders and to act on their behalf for purposes of this Agreement.

The parties agree as follows:

1.(a) Concurrently with the execution hereof,             shares of Parent
Common Stock that may become issuable to the Recipients and the Option Holders
as a group in accordance with the Merger Agreement are being delivered to the
Escrow Agent as the EBITDA Shares to be held and distributed in accordance with
this Agreement and Section 1.16 of the Merger Agreement.

(b) The Escrow Agent hereby agrees to act as escrow agent and to hold, safeguard
and disburse the EBITDA Shares solely pursuant to the terms and conditions
hereof. The Escrow Agent’s duties hereunder shall terminate upon its
distribution of the EBITDA Shares in accordance with this Agreement.

(c) The EBITDA Shares shall not be deemed outstanding (and no dividends shall be
payable with respect thereto) and no Recipient shall have any rights (including
any ownership or voting rights) therein until such time, if ever, that the
EBITDA Shares are released to the Recipients and Option Holders as provided
herein and in accordance with Section 1.16 of the Merger Agreement. The EBITDA
Shares shall be adjusted by Parent as follows:

(i) if Parent shall change shares of its capital stock into the same or a
different number of securities of any other class or classes (by way of merger,
consolidation, reorganization, or any other transaction), the EBIDTDA Shares
shall be converted into such kind and number of securities as they would have
been changed into had they been deemed outstanding at the time of such change;

(ii) if Parent shall split, subdivide or combine any of its capital stock into a
different number of securities, then the number of EBITDA Shares shall be
proportionately adjusted; and

(iii) if the holders of the type of securities comprising the EBITDA Shares
shall have received, or, on or after the record date fixed for the determination
of eligible holders, shall have become entitled to receive, without payment
therefor, other or additional stock or other securities of Parent by way of a
dividend or distribution, then and in each case, the EBITDA Shares shall
represent the right to receive from Parent at the time they are released from
the escrow hereunder, in addition to the EBITDA Shares themselves, and without
payment of any additional consideration therefor, the amount of such other or
additional stock or other securities of Parent that would have been payable in
respect of the EBIDTA Shares had they been deemed outstanding at the time of
such dividend or distribution (and such dividend or distribution shall be deemed
part of the EBITDA Shares for purposes of this Section 1(c)).

 

10



--------------------------------------------------------------------------------

2. On the earlier of (a) the fifth anniversary of the date hereof and (b) the
third Business Day after it has been determined with finality under
Section 1.16(c) of the Merger Agreement that the EBITDA Satisfaction Event has
occurred, the Committee and the Representative shall deliver a joint notice (the
“EBITDA Shares Notice”) to the Escrow Agent specifying whether the EBITDA
Satisfaction Event has or has not occurred, and (a) if the EBITDA Satisfaction
Event has occurred, instructing the Escrow Agent to immediately release all
EBITDA Shares to the Recipients and Option Holders “) in the same proportion as
their proportionate share of the total Company Common Stock and Company
Preferred Stock immediately prior to the Effective Time (on a
converted-to-Company Common Stock basis and ignoring for such purpose any
preference payable in respect of any Preferred Stock, and, in the case of Option
Holders, the proportionate share is based on the shares of Company Common Stock
covered by the Prior Options held by the Option Holder immediately prior to the
Effective Time) and (b) if the EBITDA Satisfaction Event has not occurred,
instructing the Escrow Agent to immediately release all EBITDA Shares to Parent,
which shall then be immediately cancelled by Parent.

3. Notwithstanding anything to the contrary contained in this Agreement, no
portion of the EBITDA Shares shall be delivered to any Recipient until such time
as same has delivered a properly executed Letter of Transmittal as provided by
Section 1.6 of the Merger Agreement. In the event a distribution of a portion of
the EBITDA Shares is to made to a Recipient who has not executed and delivered
such Letter of Transmittal, the portion of the EBITDA Shares to which the
Recipient is otherwise entitled shall be delivered in trust to Parent, which
shall hold such portion of the EBITDA Shares pending delivery of such Letter of
Transmittal or expiration of any period resulting in escheatment or forfeiture
of same. EBITDA Shares shall be released to Option Holders whether or not the
associated Substitute Options remain outstanding at such time, provided,
however, that EBITDA Shares released to Option Holders shall be subject to the
same vesting requirements as the associated Substitute Options and, if before
the release of the EBITDA Shares, an Option Holder has forfeited all or a
portion of a Substituted Option, the Option Holder shall forfeit the EBITDA
Shares to the same extent.

4. Parent and the Representative shall cooperate in all respects with one
another in the calculation of any amounts determined to be payable or issuable
in accordance with this Agreement and in implementing the procedures necessary
to effect such payments. For all purposes under this Agreement, Parent shall act
through the Committee (as defined in the Escrow Agreement being executed by
Parent, the Representative and the Escrow Agent concurrently herewith pursuant
to Section 1.11 of the Merger Agreement (the “General Escrow Agreement”).

5.(a) The Escrow Agent undertakes to perform only such duties as are expressly
set forth herein. It is understood that the Escrow Agent is not a trustee or
fiduciary and is acting hereunder merely in a ministerial capacity.

(b) The Escrow Agent shall not be liable for any action taken or omitted by it
in good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.

(c) The Escrow Agent’s sole responsibility upon receipt of any notice requiring
any issuance of EBITDA Shares under the terms of this Agreement or the
settlement with respect to any dispute, whether by virtue of joint resolution,
arbitration or determination of a court of competent jurisdiction, is to issue
the number of EBITD Shares specified in such notice to the party indicated, and
the Escrow Agent shall have no duty to determine the validity, authenticity or
enforceability of any specification or certification made in such notice.

 

11



--------------------------------------------------------------------------------

(d) The Escrow Agent shall not be liable for any action taken by it in good
faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 5(f), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.

(e) The Escrow Agent may resign at any time and be discharged from its duties as
escrow agent hereunder by its giving the other parties hereto written notice and
such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the EBITDA Shares to a successor escrow agent appointed jointly by the
Committee and the Representative. If no new escrow agent is so appointed within
the 60 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the EBITDA Shares with any court it reasonably deems
appropriate.

(f) Indemnification of Escrow Agent.

(i) From and at all times after the date of this Agreement, Parent shall, to the
fullest extent permitted by law and to the extent provided herein, indemnify and
hold harmless the Escrow Agent and each director, officer, employee, attorney,
agent and affiliate of the Escrow Agent (collectively, the “Indemnified
Parties”) against any and all actions, claims (whether or not valid), losses,
damages, liabilities, costs and expenses of any kind or nature whatsoever
(including without limitation reasonable fees, costs and expenses of one outside
counsel (but not internal counsel)) (collectively, “Losses”) actually incurred
by any of the Indemnified Parties from and after the date hereof, whether
direct, indirect or consequential, as a result of or arising from or in any way
relating to any claim, demand, suit, action or proceeding (including any inquiry
or investigation) by any person, including, without limitation, Parent or the
Recipients or Option Holders asserting a claim for any legal or equitable remedy
against any person under any statute or regulation, including, but not limited
to, any federal or state securities laws, or under any common law or equitable
cause or otherwise, arising from or in connection with the negotiation,
preparation, execution, performance or failure of performance of this Agreement
or any transactions contemplated herein, whether or not any such Indemnified
Party is a party to any such action, proceeding, suit or the target of any such
inquiry or investigation; provided, however, that no Indemnified Party shall
have the right to be indemnified hereunder for any Losses finally determined by
a court of competent jurisdiction, subject to no further appeal, to the extent
attributable to the gross negligence or willful misconduct of such Indemnified
Party.

(ii) If any such action or claim shall be brought or asserted against any
Indemnified Party, such Indemnified Party shall promptly notify the
Representative and the Committee in writing, and Parent shall assume the defense
thereof, including the employment of counsel and the payment of all reasonable
expenses. Such Indemnified Party shall, in its sole discretion, have the right
to employ separate counsel (who may be selected by such Indemnified Party in its
sole discretion) in any such action and to participate in the defense thereof,
and the reasonable fees and expenses of such counsel shall be paid by such
Indemnified Party, except that Parent shall be required to pay such reasonable
fees and expenses if (i) Parent agrees to pay such reasonable fees and expenses,
(ii) Parent shall fail to assume the defense of such action or proceeding or
shall fail, in the reasonable discretion of such Indemnified Party, to employ
counsel satisfactory to the Indemnified Party in any such action or proceeding,
(iii) Parent or the Recipients or Option Holders are the plaintiff in any such
action or proceeding or (iv) the named or potential parties to any such action
or proceeding (including any potentially impleaded parties) include both the
Indemnified Party and Parent and/or the Recipients or Option Holders, and the
Indemnified Party shall have been advised by counsel that there may be one or
more legal defenses available to it which are different from or additional to
those available to Parent or the Recipients or Option Holders. Parent shall pay
the reasonable fees and expenses of counsel pursuant to the preceding sentence.
All such reasonable fees and expenses payable by Parent pursuant to the
foregoing sentence shall be paid from time to time as incurred, both in advance
of and after the final disposition of such action or claim. The Losses of the
Indemnified Parties shall be payable by

 

12



--------------------------------------------------------------------------------

Parent. The obligations of Parent under this Section 5(f) shall survive any
termination of this Agreement and the resignation or removal of the Escrow Agent
and shall be independent of any obligation of the Escrow Agent.

(iii) The parties agree that the payment by Parent of any claim by the Escrow
Agent for indemnification hereunder shall not impair, limit, modify, or affect,
as between Parent, on the one hand, and the Recipients and/or Option Holders, on
the other hand, the respective rights and obligations of Parent, on the one
hand, and the Recipients and/or or Option Holders, on the other hand, under the
Merger Agreement.

(g) The Escrow Agent shall be entitled to compensation from Parent for all
services rendered by it hereunder as set forth on Schedule 5(g) hereto. The
Escrow Agent shall also be entitled to reimbursement from Parent for all
reasonable expenses paid or incurred by it in the administration of its duties
hereunder including, but not limited to, all reasonable counsel, advisors’ and
agents’ fees and disbursements and all taxes or other governmental charges.

(h) From time to time on and after the date hereof, the Committee and the
Representative shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do or cause to be done such further
acts as the Escrow Agent shall reasonably request to carry out more effectively
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.

6. This Agreement expressly sets forth all the duties of the Escrow Agent with
respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.

7. This Agreement shall inure to the benefit of and be binding upon the parties
and their respective heirs, successors, assigns and legal representatives, shall
be governed by and construed in accordance with the law of Delaware applicable
to contracts made and to be performed therein except that issues relating to the
rights and obligations of the Escrow Agent shall be governed by and construed in
accordance with the law of New York applicable to contracts made and to be
performed therein. This Agreement cannot be changed or terminated except by a
writing signed by the Parent (as such change or termination has been approved by
the Committee), the Representative and the Escrow Agent.

8. The Parent and the Representative each hereby consents to the exclusive
jurisdiction of the federal and state courts sitting in New Castle County,
Delaware, with respect to any claim or controversy arising out of this
Agreement. Service of process in any action or proceeding brought against the
Committee or the Representative in respect of any such claim or controversy may
be made upon it by registered mail, postage prepaid, return receipt requested,
at the address specified in Section 9, with copies delivered by nationally
recognized overnight carrier to Graubard Miller, The Chrysler Building, 405
Lexington Avenue, New York, New York 10174-1901, Attention: David Alan Miller,
Esq., and to Covington & Burling LLP, The New York Times Building, 620 Eighth
Avenue, New York, New York 10018, Attention: Ellen B. Corenswet, Esq.

9. All notices and other communications under this Agreement shall be in writing
and shall be deemed given if given by hand or delivered by nationally recognized
overnight carrier, or if given by telecopier and confirmed by mail (registered
or certified mail, postage prepaid, return receipt requested), to the respective
parties as follows:

 

  A. If to the Committee, to it at:

[address]

Attention:

Telecopier No.:

 

13



--------------------------------------------------------------------------------

with a copy to:

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174-1901

Attention: David Alan Miller, Esq.

Telecopier No.: 212-818-8881

 

  B. If to the Representative, to him at:

[address]

with a copy to:

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

Attention: Ellen B. Corenswet, Esq.

Telecopier No.: 212-841-1010

 

  C. If to the Escrow Agent, to it at:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attention: Mark Zimkind

Telecopier No.: 212-509-5150

or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.

10.(a) If this Agreement requires a party to deliver any notice or other
document, and such party refuses to do so, the matter shall be submitted to
arbitration pursuant to paragraph 2(d) of the General Escrow Agreement.

(b) All notices delivered to the Escrow Agent shall refer to the provision of
this Agreement under which such notice is being delivered and, if applicable,
shall clearly specify the aggregate dollar amount due and payable to Parent.

(c) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original instrument and all of which together shall
constitute a single agreement.

[Signatures are on following page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.

 

VICTORY ACQUISITION CORP.

 

By:

 

 

Name:

 

Title:

  THE REPRESENTATIVE:

VANTAGE CDP PARTNERS, L.P.

 

By:

 

 

Name:

 

Title:

  ESCROW AGENT:

CONTINENTAL STOCK TRANSFER &     TRUST COMPANY

 

By:

 

 

Name:

 

Title:

 

 

15